       Case 3:19-cv-00449-LRH-WGC Document 83 Filed 08/10/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                        DISTRICT OF NEVADA – NORTHERN DIVISION
 9

10    TESORO REFINING & MARKETING                     CASE NO.: 3:19-cv-00449-LRH-WGC
      COMPANY LLC, a Delaware limited liability
11    company,
12                        Plaintiff,                  STIPULATION AND ORDER TO
      v.                                              EXTEND DEADLINE TO FILE
13                                                    RESPONSE TO DEFENDANTS’ MOTION
      ALANDDON LLC, a Nevada limited liability        FOR PARTIAL SUMMARY JUDGMENT
14    company; KIM FIEGEHEN, as Guardian ad           (ECF No. 46) – SEVENTH REQUEST
      Litem for DONALD A. LEHR, individually;
15    VALARIE M. LEHR, individually; and KIM
      FIEGEHEN, as Guardian ad Litem, for ALLAN
16    G. FIEGEHEN, individually.
17                        Defendants.
18
19

20

21

22

23

24

25         Plaintiff TESORO REFINING & MARKETING COMPANY LLC (“Tesoro”), by and
26   through its attorneys of record, the law firm of LITCHFIELD CAVO LLP, and ALANDDON LLC,
27   VALARIE M. LEHR, and KIM FIEGEHEN, as Guardian Ad Litem, for ALLAN G. FIEGEHEN and
28   DONALD A. LEHR (collectively referred to as “Defendants”) by and through their attorneys of
                                                  1
       Case 3:19-cv-00449-LRH-WGC Document 83 Filed 08/10/21 Page 2 of 3




 1   record, the law firm of ALLISON MACKENZIE, LTD., do hereby stipulate and agree as follows:

 2           1.      Plaintiff filed its first amended complaint on November 15, 2019 (ECF No. 17).

 3           2.      Defendants filed their answer to the amended complaint on May 29, 2020 (ECF 32).

 4           3.      The current deadlines, pursuant to the stipulated discovery plan and scheduling order –

 5   fourth request are: Discovery Cut-Off – June 14, 2021; Amend the pleading or add parties – February

 6   26, 2021; Initial Expert Disclosure: February 14, 2021; Rebuttal Expert Disclosure: March 15, 2021;

 7   Dispositive Motion Deadline: July 19, 2021 and Joint Pre-Trial Order: 30 days after court’s decision

 8   on dispositive motion(s) on file.

 9           4.      On December 23, 2020, Defendants filed their Motion for Partial Summary Judgment

10   on Plaintiff’s Second Claim for Relief (Breach of Contract against Guarantors)(the “MPSJ”)(ECF No.

11   46).

12           5.      Plaintiff’s response to Defendants MPSJ is due July 30, 2021 pursuant to Court Order

13   (ECF No. 81).

14           6.      On January 19, 2021, Defendants filed their Motion for Protective Order that Allan G.

15   Fiegehen Not Be Deposed (ECF No. 50) and Motion for Protective Order that Donald Lehr Not Be

16   Deposed (ECF No. 51) (the “Motions for Protective Orders”).

17           7.      Plaintiff filed its response to the Defendants’ Motions for Protective Orders ECF No.

18   50 and ECF No. 51 on March 16, 2021.
19           8.      Defendants filed their Reply in Support Motions for Protective Orders on March 23,

20   2021. (ECF 64 and 65).

21           9.      The hearing for Motions for Protective Orders was held on April 15, 2021. The court

22   denied Defendants’ Motions for Protective Orders ECF No. 50 and ECF No. 51 and will allow Plaintiff

23   to depose Mr. Fiegehen and Mr. Lehr subject to certain limitations as agreed upon at the April 15,
24   2021 hearing. (Minutes of Proceedings, ECF 69).
25           10.     Defendants’ counsel agreed that Plaintiff’s response to Defendants’ MPSJ (ECF No.

26   46) shall be not be due until after the depositions of Mr. Fiegehen and Mr. Lehr are conducted.
27           11.     Mr. Fiegehen was deposed on June 9, 2021 and Mr. Lehr was deposed on June 10,

28   2021.
                                                        2
       Case 3:19-cv-00449-LRH-WGC Document 83 Filed 08/10/21 Page 3 of 3




 1           12.    Both counsel are continuing to work on a lengthy stipulated set of facts for the purposes

 2   of the Opposition to Defendants’ MPSJ (ECF No. 46) and for trial. Counsel require more time to

 3   finalize the stipulated set of facts and have agreed that Plaintiff’s response to Defendants’ MPSJ will

 4   be due no later than August 30, 2021.

 5           13.    This is Plaintiff’s seventh request for an extension in regard to Defendants’ MPSJ (ECF

 6   No. 46). This extension will not affect the current deadlines.

 7           IT IS SO STIPULATED.

 8    Dated: July 30, 2021                         LITCHFIELD CAVO LLP
 9                                                 By:     /s/ Griffith H. Hayes, Esq.
                                                         GRIFFITH H. HAYES, ESQ.
10                                                       Nevada Bar No. 7374
                                                         ALICIA A. HAGERMAN, ESQ.
11                                                       Nevada Bar No. 10891
                                                         3993 Howard Hughes Parkway, Suite 100
12                                                       Las Vegas, Nevada 89169
                                                         T: 702-949-3100/F: 702-916-1779
13                                                       Hayes@LitchfieldCavo.com
                                                         Hagerman@LitchfieldCavo.com
14                                                       Attorneys for Plaintiff
15    Dated: July 30, 2021                         ALLISON MacKENZIE, LTD.

16                                                 By:     /s/ Ryan Russell, Esq.
                                                         RYAN RUSSELL, ESQ.
17                                                       Nevada Bar No. 8646
                                                         402 North Division Street
18                                                       Carson City, Nevada 89703
19                                                       T: 775-687-0202/F: 775-882-7918
                                                         rrussell@allisonmackenzie.com
20                                                       Attorneys for Defendants

21           IT IS SO ORDERED that the deadline for Plaintiff to file its response to Defendants’ MPSJ

22   (ECF No 46) is August 30, 2021.

23

24   Date:     August 10            , 2021.

25

26
                                                             LARRY R. HICKS
27                                                           UNITED STATES DISTRICT JUDGE
28
                                                         3
